Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dawn et al (US-2014/0283753) in view of Wees (WO2019/152076). 

Referring to claims 1, 3, 9-13, 15. Dawn et al (herein “Dawn”) discloses a “Litter and Waste Separator”. See Figs. 1-5 and respective portions of the specification. Dawn further discloses a sifting apparatus, comprising: a receptacle (near 10); an inner cavity (See Fig. 3); at least one handle (16); an annular ledge; the annular ledge being perimetically mounted onto the first end, the receptacle comprising a rim (24), the rim being perimetically and terminally mounted onto the annular ledge and wherein the annular ledge extend laterally away from the first end, parallel to the base, the rim extending normally from the annular ledge, opposite the base (See Figs. 2-3); at least one lateral sidewall (12), and a base (26); a first end of the receptacle being positioned opposite to a second end of the receptacle across that at least one lateral sidewall; the 

Referring to claims 2, 5-6, 8, 14 . Dawn in view of Wees discloses the combination as described above in detail. As described above Dawn discloses perforations. Dawn does not disclose wherein the plurality of perforations comprise filleted edges or being hexagonal in shape, wherein the perforations are diamond in shape, wherein the second perforations are smaller than the first perforations, or wherein the second perforations comprise rounded edges. It would have been obvious to one with ordinary skill in the art to modify the base reference to arrive at the claimed invention. The rationale for this obviousness determination can be found in the field of art, the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. Moreover, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Dawn wherein the first perforations comprised filleted edges and the second perforations were diamond shape or rounded, the second perforations being smaller than the first perforations, so that 

	Referring to claim 4. Dawn discloses the apparatus as described above in detail. Dawn further discloses a sifter screen (14) being mounted to the base (26). Dawn doesn’t disclose a plurality of fasteners wherein the fasteners being engaged between the sifter screen and the base. It should be noted that it would have been obvious matter of design choice to make the screen detachably mounted to the base through the use of fasteners which is merely a matter of design option when the general knowledge in the relevant field of the art is used.  Moreover, the variation (using fasteners) is predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Dawn as is well known in the art. Likewise, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use fasteners as the means for detachably mounting the screen to the base, as fasteners provide a secure, easily used, and cost effective way of attaching screens to frames/bases. 

	Referring to claim 16.  Dawn discloses wherein the least one handle extends laterally from the rim, parallel to the base (See Fig. 3). 

Referring to claim 17-18, 20 Dawn et al (herein “Dawn”) discloses a “Litter and Waste Separator”. See Figs. 1-5 and respective portions of the specification. Dawn further discloses a sifting apparatus, comprising: a receptacle (near 10); an inner cavity (See Fig. 3); at least one handle (16); an annular ledge; the annular ledge being perimetically mounted onto the first end, the receptacle comprising a rim (24), the rim being perimetically and terminally mounted onto the annular ledge and wherein the annular ledge extend laterally away from the first end, parallel to the base, the rim extending normally from the annular ledge, opposite the base (See Figs. 2-3); at least one lateral sidewall (12), and a base (26); a first end of the receptacle being positioned opposite to a second end of the receptacle across that at least one lateral sidewall; the inner cavity traversing into the receptacle from the first end towards the second end; the rim being mounted adjacent the first end; the base being mounted adjacent the second end; the lateral sidewall tapering from the first end towards the second end (See Sect. 0016); and the at least one handle being perimetrically mounted onto the rim. Dawn further discloses a sifter screen (14) comprising a plurality of perforations (See Fig. 3); the sifter screen being detachably mounted over the base (26); and the plurality of perforations traversing into the sifter screen and wherein the first transverse cross-section of the base is identical to the first transverse cross-section of the screen (14) (See at least Figs. 2-4). Dawn does not disclose a plurality of first perforations traversing into the base or wherein the receptacle is octagonal in shape. Wees discloses a “Animal Litter Sifter”. See Figs. 1-7 and respective portions of the specification. Wees further discloses a sifting apparatus, comprising: an octagonal shaped receptacle; and inner cavity (near 104, See Fig. 3), a plurality of first 

Referring to claim 19. Dawn discloses the apparatus as described above in detail. Dawn further discloses a sifter screen (14) being mounted to the base (26). Dawn doesn’t disclose a plurality of fasteners wherein the fasteners being engaged between the sifter screen and the base. It should be noted that it would have been obvious matter of design choice to make the screen detachably mounted to the base through the use of fasteners which is merely a matter of design option when the general knowledge in the relevant field of the art is used.  Moreover, the variation (using fasteners) is predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Dawn as is well known in the art. Likewise, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use fasteners as the means for detachably mounting the screen to the base, as fasteners provide a secure, easily used, and cost effective way of attaching screens to frames/bases. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653